El Juez Asociado Seño» Franco Soto,
emitió la opinión del tribunal.
La sola cuestión envuelta en esta apelación se contrae a la interpretación de cierto documento de depósito que las partes sometieron a la corte inferior como única prueba pára la decisión del asunto.
Dicho documento copiado a la letra dice:
“Ponce, P. R., Agosto 22/923. — Recibí de D. Rafael González la suma de trescientos ochenta y 00/00 dollars, ($380.00) en valores en calidad de depósito. — $380.00 (f.) O. Wys. ’ ’
Fundándose en los términos de ese recibo, el demandante alegó que él entregó al demandado en calidad de depósito la suma de $380 en billetes de curso legal y sujeta a devolu-ción en cualquier tiempo.
El demandado negó que en fecha alguna el demandante le entregara cantidad alguna para depósito y alegó en con-trario que el único depósito hecho a nombre del demandante consistió en billetes de lotería de Madrid, que no pertenecen al demandante sino a la sucesión Mena y que en todo mo-mento el demandado ha estado y está dispuesto a devolver dichos billetes de lotería, los que sé ha negado a recibir el demandante por exigir su importe en dinero.
El Juez inferior en su opinión sosteniendo su sentencia en favor del demandante, admite sin embargo que la eviden-cia aducida no es congruente con las alegaciones de la de-manda. La parte pertinente de dicha opinión dice:
“Es verdad que la única evidencia aducida en este caso no es de un todo congruente con la alegación del depósito que establece *416en su demanda: sin embargo, el demandado ha suscrito un docu-mento en el que confiesa haber recibido del demandante la suma de $380.00 en depósito y en valores, y es indudable, de acuerdo con nuestro Código Civil vigente, artículo 1668 y siguientes, que está en la obligación de restituirlos al depositante.”
Se puede ver el error en que incurrió la corte. En primer lugar el recibo de depósito no dice que la suma de $380 se hiciera en depósito y en valores, sino únicamente “en va-lores en calidad de depósito,” y en segundo lugar, que par-tiendo de este último sentido en relación con la demanda que exige simplemente el cobro de dinero, se trata más bien de una deficiencia o falta de prueba que de una incongruen-cia, por haber quedado sin probar el hecho exacto de la ale-gación del demandante.
Los artículos 34 y 35 de la Ley de Evidencia (secciones 1402 y 1403, Comp. 1911, p. 301), dicen:
“Art. 34. — La evidencia deberá corresponder a las alegaciones esenciales, y ser pertinentes a la cuestión que se ventila. Queda, sin embargo, a arbitrio del tribunal, permitir la investigación de un hecho accesorio siempre que éste estuviere directamente relacio-nado con la cuestión en controversia, y fuere necesario para su debida determinación o afectase la credibilidad de un testigo.'
“Art. 35. — De conformidad con las precedentes disposiciones, po-drá presentarse en un juicio evidencia de los hechos siguientes:
“1. El hecho exacto en controversia.
<« # * é * * *• * ’>
Y el artículo 138 del Código de Enjuiciamiento Civil asi-mismo dice:
“Art. 138.- — -Sin embargo, cuando las alegaciones de la demanda o contestación a que se refiere la prueba, quedan sin probar, no en algún particular o particulares solamente, sino en su alcance y sig-nificación general, no deberá considerarse como un caso de incon-gruencia, con arreglo a los dos últimos artículos, sino como defi-ciencia de la prueba.”
Correspondía, por tanto, al demandante probar, como él alega, que el depósito se había hecho “en billetes de banco de curso legal, moneda americana,” a menos que le diera-*417mos una interpretación especial a la palabra “valores” fnera del lenguaje usual y corriente — para significar dinero en efectivo. Pero no podemos sostener tal interpretación toda vez qne por valores se entiende generalmente y en el comercio especialmente, documentos representativos de dinero efectivo tales*como bonos, acciones de banco, pagarés, giros y otros de carácter análogo. Así es qne teniendo dicha palabra un sentido general bien definido por el uso, es-tamos obligados a seguir su significación usual y corriente y no la interpretación especial qne le fia sido dada. En el mismo Código de Comercio, al regular el depósito mercantil, podemos encontrar la distinción que hace, del numerario re-firiéndose al dinero, artículo 3Q7, y de los depósitos consis-tentes en títulos, valores, etc., artículo 3Q8.
Por otra parte, si lo entregado son valores, esta es una obligación específica y en tal sentido es qué puede exigirse. De otro modo era necesario alegarse la imposibilidad de su entrega para qne pudiera traducirse en una acción en cobro de dinero. El artículo 1668 del Código Civil dispone que el depositario está obligado a guardar la cosa y restituirla cuando la sea pedida, y determina además que su responsa-bilidad en cuanto a la guarda y la pérdida de la cosa se re-girá por lo dispuesto en el título I del mismo código. El título I, libro 4o, trata de las obligaciones y contratos. En el capítulo II que se refiere a la naturaleza y efecto de las obligaciones, el artículo 1063 dice lo .siguiente:
“Art. 1063. — Cuando lo que deba entregarse sea una cosa de-terminada, el acreedor, independientemente del derecho qne le otorga el artículo 967, puede compeler al deudor a que realice la entrega.
“Si la cosa fuere indeterminada o genérica, podrá pedir que se cumpla la obligación a expensas del deudor.
“Si el obligado se constituye en prora, o se halla comprometido a entregar una misma cosa a dos o más personas diversas, serán de su cuenta los casos fortuitos hasta que se realice la entrega.”
Este artículo se refiere al derecho que permite el artículo 967, pero la referencia de este artículo indudablemente está *418equivocada por referirse a materias sobre aceptación y re-pudiación de' herencia. El artículo 1063 es el equivalente del 1096 del Código Civil español y en éste el que se men-ciona es el 1101 del propio código español equivalente a su vez al 1068 de nuestro Código Civil Revisado, que dice:
“Art. 1068. — Quedan sujetos a la indemnización de los daños y perjuicios causados, los que en el cumplimiento de sus obligaciones incurrieren en dolo, negligencia o morosidad; y los que de cualquier modo contravinieren al tenor de aquéllas.”
. Y el demandante ni funda su demanda reclamando la de-volución específica de los “valores” que constituyen el de-pósito ni tampoco hace descansar su acción en lo que dis-pone el artículo 1068 transcrito.
Por todo lo expuesto, la sentencia inferior debe revocarse y dictarse otra declarando sin lugar la demanda,, sin especial condenación de costas.